The Attorney                  General of Texas
                                             April   24, 1981
MARKWHITE
Attorney General
                   Mr. Robert 0. Viterna                        Opinion No. Mu-328
                   Executive Director
                   Texas Commission on Jail Standards           Re: Whether        article      5115.1,
                   1414 Colorado, Suite 500                     V.T.C.S., requires the Texas Com-
                   Austin, Texas 78711                          mission    on Law        Enforcement
                                                                Officer Standards and Education to
                                                                establish  minimum standards for
                                                                persons employed in city jails under
                                                                contract   with counties to house
                                                                county prisoners

                   Dear Mr. Viterna:

                          You    ask whether a city jail holding county prisoners pursuant to a
                   contract     entered into under the Interlocal      Cooperation   Act, article
                   4413(32c),   V.T.C.S., thereby becomes a county jail for purposes of having its
                   employees     certified by the Texas Commission on Law Enforcement Officer
                   Standards    and Education.

                         Article 5115.1, V.T.C.S., defines “county jail” as %ny jail, lockup, or
                   other facility that is operated by or for a county.” Sec. 2 (emphasis added1
                   Every word of a statute must be Fmed           to have been used for a purpose
                   and must be given effect if possible.       Eddins - Walcher Butane Co. v.
                   Calvert, 298 S.W.2d 93 (Tex. 1957); L & M-Surco Manufacturing, Inc. v. Winn
                   Tile Co., 580 S.W.2d 920 (Tex. Civ. App. - Tyler 1979, writ dism’d). If the
                   language ‘Ior for a county” is to have meaning, it must include jails operated
                   by a city but utilized by a county under contract to confine county prisoners.
                   Thus, such city jails would constitute county jails for purposes of article
                   5115.1,V.T.C.S.

                         Article 5115.1,V.T.C.S., provides in section 14 as follows:

                                 Sec. 14. (a) The Commission on Law Enforcement
                                 Officer   Standards  and Education shall establish
                                 minimum physical, mental, educational,  and moral
                                 standards for persons employed or utilized in the
                                 operation of county jails.

                   As we have defined “county jails,” the personnel of city jails under contract
                   with the county for the retention of prisoners are subject to the provisions
                   of section 14. This construction serves an underlying purpose of article
Mr. Robert 0. Vitema   - Page Two          (MU-328)




5115.1, V.T.C.S., that only suitably      qualified   jail personnel   shall participate   in the
handling of county prisoners

                                       SUMMARY

               A city jail holding county        prisoners pursuant to contract
           thereby becomes a county jail          for purposes of article 5115.1,
           V.T.C.S., so that its employees       are required to be certified by
           the Texas Commission on Law           Enforcement Officer Standards
           and Education.




                                                  MARK        WHITE
                                                  Attorney   General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney    General

Prepared by Susan L. Garrison
Assistant Attorney General

APPROVED:
OPINION COMMlTTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Bruce Youngblood




                                          p. 1058